                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF IOWA
                                     WESTERN DIVISION

                                                  )
Devin G. Nunes,                                   )   Case No. 5:19-cv-04064-CJW-MAR
                                                  )
             Plaintiff,                           )   Reply Brief in Further Support of
                                                  )   Defendants’ Resisted Motion to Stay
v.
                                                  )   Discovery and for Protective Order
Ryan Lizza and Hearst Magazines, Inc.,            )
                                                  )
             Defendants.                          )


       Defendants respectfully submit this reply brief in further support of their motion to stay

discovery, see ECF No. 17 (the “Motion”), and in response to Devin Nunes’ Resistance to the

Motion, see ECF No. 21 (the “Resistance”). Although 20 pages in length, the Resistance fails to

meaningfully address most of the factors supporting the Court’s consideration of the Motion, and

it is unconvincing as to those factors it does address.1

       1.      Congressman Nunes agrees that, in determining whether to grant a stay of

discovery, courts consider “(1) whether there is a strong showing that a claim is unmeritorious;

(2) the breadth of discovery and burden of responding to it; and (3) the risk of unfair prejudice to

the party opposing the stay.” United Fire & Cas. Co. v. Ill. Constructors Corp., No. 16-CV-

0055-EJM, 2017 WL 11452040, at *2 (N.D. Iowa Feb. 1, 2017) (citation omitted). A district

court also considers “the complexity of the action, the stage of litigation, and conservation of

judicial resources.” Id.

       2.      Conservation of resources and burden of responding: Congressman Nunes does

dispute that a stay will conserve the parties’ and the Court’s resources. See Opening Br. 5-6. He

simply disregards the factor as being “convenient for the Defendants to talk about,” without

1
      Except where defined herein, capitalized terms have the same definition as in
Defendants’ Brief in Support of the Motion, see ECF No. 17-1 (“Opening Br.”).



                                    1
      Case 5:19-cv-04064-CJW-MAR Document 22 Filed 01/27/20 Page 1 of 7
further explanation. Resistance 17. Relatedly, Congressman Nunes does not dispute that many

of his requests directly implicate the reporter’s privilege and are likely to result in discovery

disputes. Nor does he mention the third-party discovery he has already issued. This all may be

avoided, in whole or in part, by the Court’s decision on the Motion to Dismiss. Opening Br. 6.

       3.      Stage of the litigation: Congressman Nunes also does not dispute that the Motion

was filed before any discovery responses are due, before a scheduling order has been entered by

the Court, and before any answer or affirmative defenses have been pled. Blankenship v.

Napolitano, No. 2:19-CV-00236, 2019 WL 6173530, at *4 (S.D.W. Va. Nov. 19, 2019)

(“Granting a stay is more appropriate when the action is early in the litigation process, especially

before discovery is underway.”). Although Congressman Nunes attempts to distinguish

Blankenship because the parties have “conducted their Rule 26(f) conference and exchanged

initial disclosures,” Resistance 17, Congressman Nunes never explains why this distinction

should make any difference.2

       4.      Lack of prejudice: Congressman Nunes argues that he will be prejudiced by a

slight delay in the commencement of discovery while Defendants’ dispositive motions are

considered, because Defendants have “refuse[d] to retract” the Article, which remains on the

Esquire website and continues to be shared on social media. Resistance 2. This is meritless. To

start, Congressman Nunes’ Complaint does not demand that the Article be removed or revised,


2
         Congressman Nunes also attempts to distinguish Blankenship on the grounds that, in that
case, there was a large number of defendants, some of whom had raised personal jurisdiction
arguments. Resistance 17. While true, that was only one factor that the Blankenship court
considered in granting the stay, and Congressman Nunes does not grapple with the other
considerations. This case presents its own complexities, including (i) Congressman Nunes is
challenging at least 15 allegedly defamatory statements, all of which raise multiple issues
concerning their actionability and which concern a variety of subject matter ranging from the
location of a farm to Congressman Nunes’ actions on the House Intelligence Committee, and (ii)
choice of law issues that may affect the application of California’s anti-SLAPP statute, a matter
of first impression in the Iowa federal courts that has not been addressed by the Eighth Circuit
Court of Appeals.



                                    2
      Case 5:19-cv-04064-CJW-MAR Document 22 Filed 01/27/20 Page 2 of 7
nor does it seek any other form of injunctive relief. See ECF No. 1 (the “Complaint”). All

Congressman Nunes demands is monetary damages. See id. at 1, 24-25. Thus, his desire to

commence discovery immediately so that this case can reach a judgment as soon as possible has

no relationship to the relief he seeks in his Complaint; whether this case is resolved in one month

or in one decade, the Article will not be removed, based on Congressman Nunes’ demands alone.

       5.      Moreover, Congressman Nunes’ claim of prejudice is belied by the fact that he

filed his Complaint on the last day before his claims would be time barred by California’s statute

of limitations. See Cal. Civ. Proc. Code § 340(c) (one-year statute of limitations for defamation

claims). Waiting 12 months and up to the last possible day to file a Complaint is inconsistent

with Congressman Nunes’ sudden need to commence discovery immediately. This

inconsistency raises questions about Congressman Nunes’ motives in prosecuting this case; he

may be using the threat of expensive discovery to deter others from publishing information that

is critical of him, the precise harm to the free flow of information about public officials that is at

the core of the First Amendment’s protections. See Opening Br. 3-5.

       6.      Further, Congressman Nunes has provided the Court with no reason to believe

that, in fact, any damages he has supposedly sustained as a result of the Article are increasing as

time passes, as he implies. The Complaint makes no factual allegations of any special damages

that Congressman Nunes sustained during the 12 months between publication and the filing of

the Complaint. And the Resistance points to no specific losses that he has suffered since the

Complaint was filed, either. See generally ECF No. 21. To date, Congressman Nunes has

provided this Court with no support for the contention that he has suffered, is suffering, or will

suffer losses as a result of the Article, and of course under Iowa law he cannot pursue a claim of

libel per se and avoid showing actual damage to reputation from falsehoods. See Bierman v.




                                    3
      Case 5:19-cv-04064-CJW-MAR Document 22 Filed 01/27/20 Page 3 of 7
Weier, 826 N.W.2d 436, 461 (Iowa 2013). But even if Congressman Nunes were correct, that

would just result in a larger damages award, which is (i) Defendants’ problem, not Congressman

Nunes’ problem, and (ii) all Congressman Nunes seeks in his Complaint, anyway.3

       7.      Unmeritorious claims: In his Complaint, Congressman Nunes lists no fewer than

15 statements (14 express, and 1 implied) that, he contends, are false and defamatory. In his

Resistance, Congressman Nunes only argues that one of those statements is false and

defamatory—namely, the implied “gist” that “Plaintiff was involved in, covered-up, used his

office to cover up, conspired with others to conceal, or was aware of criminal wrongdoing.”

Compl. ¶ 24. But the Complaint does not specify what “criminal wrongdoing” the Article

supposedly implies, and Congressman Nunes makes no attempt to explain how he could satisfy

the other requirements of a defamation by implication claim. See Brief in Support of Motion to

Dismiss, ECF No. 19 (“Motion to Dismiss Brief”) 20. And although Congressman Nunes now

argues that the alleged “criminal wrongdoing” that he was attempting to “cover up” was that the

“family’s farm employs undocumented labor,” Resistance 11, that allegation appears nowhere in

the Complaint, and Congressman Nunes cannot effectively re-write his Complaint via a

resistance to a motion to stay discovery. As for Congressman Nunes’ failure to plead “actual

malice” with facts sufficient to make the allegation plausible, Defendants refer the Court to their

Motion to Dismiss Brief at 20-23.4


3
        Congressman Nunes also argues that “[d]elay increases the risk that evidence is lost and
witnesses, including alleged ‘sources’ of the Lizza Hit Piece, go missing and are unavailable for
deposition or trial.” Resistance 2. Congressman Nunes does not explain how a short delay will
result in documents being lost; there is no allegation that relevant documents are not being
preserved by either party. And Congressman Nunes’ suggestion that witnesses such as Lizza’s
“alleged ‘sources’” (quotes in original) will “go missing” is unsupported. The record provides
no basis to believe that relevant witnesses will be unavailable as a result of a short delay in the
commencement of discovery. (And, if Congressman Nunes is baselessly alleging that Lizza
fabricated his sources, then that would suggest that there are no witnesses in the first place.)
4
        Congressman Nunes devotes almost four pages to arguing against the application of
California’s anti-SLAPP law. Resistance 7-10. Although relevant to whether Defendants must



                                    4
      Case 5:19-cv-04064-CJW-MAR Document 22 Filed 01/27/20 Page 4 of 7
       8.      Finally, Congressman Nunes does not dispute that discovery would have a

chilling effect on Defendants’ and others’ exercise of their First Amendment rights. See

Opening Br. 3-5. Although Congressman Nunes cites Gertz v. Robert Welch, Inc. for the

proposition that “there is ‘no constitutional value in false statements of fact,’” Resistance 4 n.1,

he ignores the Supreme Court’s explanation, three sentences later in Gertz, as to why many false

statements still should not be punished by libel laws: “Although the erroneous statement of fact

is not worthy of constitutional protection, it is nevertheless inevitable in free debate. . . . And

punishment of error runs the risk of inducing a cautious and restrictive exercise of the

constitutionally guaranteed freedoms of speech and press.” 418 U.S. 323, 340 (1974). Instead,

Congressman Nunes revealingly cites to pronouncements of English common law for the

proposition that “libel of a public official [is] deemed an offense most dangerous to the people,

and deserving of punishment.” Resistance 19. That is not the Constitutional tradition or law of

this country or the individual states. See N.Y. Times Co. v. Sullivan, 376 U.S. 254 (1964);

Bridges v. California, 314 U.S. 252, 264 (1941) (in reversing contempt conviction for newspaper

reporting on ongoing litigation: “[T]o assume that English common law in this field became ours

is to deny the generally accepted historical belief that one of the objects of the Revolution was to

get rid of the English common law on liberty of speech and of the press.”) (citation omitted).

                                             Conclusion

       For the foregoing reasons and those stated in its Opening Brief, Defendants request that

their Motion be granted.




recover their attorneys’ fees as a prevailing party, this issue does not reach whether Congressman
Nunes’ claims are meritorious. Defendants’ anti-SLAPP motion does not ask the Court to, at
this stage, provide independent scrutiny of Plaintiff’s Complaint beyond that which is required
by Rule 12(b)(6). See Motion to Dismiss Br. 26.



                                    5
      Case 5:19-cv-04064-CJW-MAR Document 22 Filed 01/27/20 Page 5 of 7
     January 27, 2020        Ryan Lizza and Hearst Magazines, Inc.,
                             Defendants

                             By: /s/ Jonathan R. Donnellan
                             Jonathan R. Donnellan, Lead Counsel*
                              jdonnellan@hearst.com
                             Ravi V. Sitwala*
                              rsitwala@hearst.com
                             Nathaniel S. Boyer*
                              nathaniel.boyer@hearst.com
                             THE HEARST CORPORATION
                             Office of General Counsel
                             300 West 57th Street
                             New York, New York 10019
                             Telephone: (212) 649-2030
                             Telephone: (212) 649-2035
                             *Admitted Pro Hac Vice

                             Michael A. Giudicessi
                              michael.giudicessi@faegrebd.com
                             Nicholas A. Klinefeldt
                              nick.klinefeldt@faegrebd.com
                             Susan P. Elgin
                              susan.elgin@faegrebd.com
                             FAEGRE BAKER DANIELS LLP
                             801 Grand Avenue, 33rd Floor
                             Des Moines, Iowa 50309-8003
                             Telephone: (515) 248-9000
                             Facsimile: (515) 248-9010

                             Attorneys for Defendants




                              6
Case 5:19-cv-04064-CJW-MAR Document 22 Filed 01/27/20 Page 6 of 7
                                    Certificate of Service

        The undersigned certifies that a true copy of Reply Brief in Further Support of
Defendants’ Resisted Motion to Stay Discovery and for Protective Order was served upon
the following parties through the court’s CM/ECF electronic filing system on January 27, 2020.

                                                   /s/ Jonathan R. Donnellan
Copy to:

Joseph M. Feller
 jfeller@kkfellerlaw.com

Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiff




                                    7
      Case 5:19-cv-04064-CJW-MAR Document 22 Filed 01/27/20 Page 7 of 7
